Citation Nr: 1339223	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-42 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's claim for service connection for low back pain with minimal right scoliosis, osteoarthritis, and disc narrowing at L3-4.  The appeal is currently under the jurisdiction of the RO in Louisville, Kentucky.

While the Veteran requested a Travel Board hearing on his October 2009 VA Form 9, in a subsequent communication received in October 2010, his representative withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In June 2011, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a low back disability to the Appeals Management Center (AMC) for further evidentiary development.  In August 2011, the Board found that the AMC had complied with all remand instructions but again remanded the appeal to correct a procedural deficiency.  Another procedural deficiency spurred an additional Board remand in July 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that another remand of this appeal is required to correct a procedural deficiency.

Pertinent information was recently added to the claims file which was not accompanied by a waiver of RO consideration, although an initial review of the new evidence by the agency of original jurisdiction (AOJ) was not conducted.  See 38 C.F.R. §§ 19.37, 20.1304.  This evidence consists of records of a private MRI scan contained on a compact disc, as well as private treatment for lumbar pain and associated neurological findings, to include a discussion of the lumbar spine MRI.

The Board notes that this evidence is clearly pertinent to the claim on appeal, and it was added to the record after the issuance of the August 2013 supplemental statement of the case (SSOC), shortly before the claims file was received at the Board.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2013).  As such, the RO shall readjudicate the claim with the benefit of consideration of all evidence added to the file since the SSOC issued in August 2013, to include the aforementioned evidence, plus any additional VA treatment reports associated with the file subsequent to this remand.

The Board also notes that, following the most recent SSOC issued in August 2013, the Veteran submitted a statement, dated September 6, 2013, in which he indicated that the Louisville, Kentucky VA Medical Center (VAMC) was also in possession of the MRI report of his lumbar spine.  However, it does not appear that this report is contained in the record.  See 38 C.F.R. §§ 19.37, 20.1304.  Instead, the most recent VA outpatient treatment record associated with the claims file is from July 2011 (with no additional VA medical records found in the Virtual VA electronic records system).  The Board notes that because pertinent evidence appears to be in VA's possession but not in the claims file, outstanding VA treatment records must be obtained.  

In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, it should be determined whether any additional VA outpatient reports exist and, if so, those reports should be associated with the record.  

After all available additional evidence has been associated with the claims file, to the extent available, the RO shall readjudicate the claim on appeal with the benefit of consideration of all evidence added to the file since the SSOC issued in August 2013.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records from July 2011 (the date of the most recent VA treatment contained within the claims file) to the present.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  He should then be given the opportunity to submit the records himself.

2.  Following completion of the above and any other development deemed appropriate, the RO/AMC shall readjudicate the Veteran's claim, to include consideration of any additional evidence received as a result of this remand, as well as additional evidence received since the August 2013 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate SSOC and provided the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

